                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 WILLIAM LEE GRANT, II,                )
                                       )
       Plaintiff,                      )
                                       )
 vs.                                   )   CIVIL ACTION NO. 19-227-CG-MU
                                       )
 GREGORY K. HARRIS, et al.,            )
                                       )
       Defendants.                     )

                                JUDGMENT

       It is ORDERED, ADJUDGED, and DECREED that Plaintiff’s Complaint be

and is hereby DISMISSED with prejudice for failure to state a claim upon which

relief can be granted.

       DONE and ORDERED this 28th day of October, 2019.

                             /s/ Callie V. S. Granade
                             SENIOR UNITED STATES DISTRICT JUDGE
